PER CURIAM.
In the past several years, Robert Aumil-ler has repeatedly filed frivolous pro se pleadings attacking sentences he received in a 1993 conviction and subsequent violation of probation in 2006. Months after filing his most recent appeal regarding a rule 3.800(a) Motion for Additional Jail Time Credit, Aumiller filed a “Notice of Voluntary Dismissal,” saying that he now recognizes his claim is not supported by the law so “there is no need to waste the judicial labor of this court any further.”
Jail credit claims by their nature are often time-intensive and difficult, and the frivolous claim in this case was yet another abuse of process by Aumiller. Due to Aumiller’s abuse of his right to pro se access by repeatedly filing frivolous appeals, we hereby ban Aumiller from filing future pro se pleadings with this Court concerning this case. See Britt v. State, 931 So.2d 209, 210 (Fla. 5th DCA 2006) (defendant prohibited from further pro se filings regarding same case when pleadings have become “frivolous, an abuse of process, and a waste of the taxpayers’ money”); Isley v. State, 652 So.2d 409, 411 (Fla. 5th DCA 1995) (“Enough is enough.”).
The Clerk of this Court is therefore directed not to accept any further pro se filings concerning Osceola County Circuit Court Case No. 93-CF-1989 from Appellant, and any further pleadings will be summarily rejected by the Clerk unless filed by a member in good standing of The Florida Bar. The Clerk is further directed to forward a certified copy of this opinion to Appellant and the appropriate institution for consideration of available disciplinary procedures. See §§ 944.279(1), 944.28(2)(a), Fla. Stat. (2011). Rehearing will not be entertained.
Future pro se filings PROHIBITED; Certified Opinion FORWARDED to Appellant and the Department of Corrections.
TORPY, LAWSON, and EVANDER, JJ., concur.